                                                                                  p.
                                                                     FILED
                                                             U.S.013TR!CTC0UiU
                  UNITED STATES DISTRICT COURT                    SAVANHAH OIV.
                  SOUTHERN DISTRICT OF GEORGIA 2019 !4N-8 PH 5: 12
                         SAVANNAH DIVISION
                                                                  SO.DlSl 6FSA.
RUDOLPH HENRY ALLEN,

     Plaintiff,

V.                                         CV418-263


ILA LOCAL 1414, et al,

     Defendants.


                               ORDER


     Defendant ILA Local 1414's motion to stay the case (doc. 12)

pending resolution of defendants' motion to dismiss (doc. 6), which is

unopposed, is GRANTED. See S.D. Ga. L. R. 7.5 ("Failure to respond

within the applicable time period shall indicate that there is no

opposition to a motion.").

     SO ORDERED,this.^^ay of Januaiy, 2019.
                                   UMTED ST.'^TXSiUGlSTR.^TEJUDGl
                                   30LTHERX DISTRICT OF GEOROLi
